DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Applicant continues to traverse the restriction requirement. The traversal is on the ground(s) that Maksim does not disclose the technical feature.  Such traversal is not persuasive because Maksim is maintained to disclose the technical feature as claimed, as detailed below in the sections “Claim Rejections - 35 USC § 102” and “Response to Arguments”. 
The requirement is still deemed proper and is therefore made FINAL.  Applicant is referred to the notice of potential rejoinder as follows: 
Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “the course of the outer wall and/or inner wall and/or the upper wall”, which lacks antecedent basis due to the article “the”.  It is also unclear what constitute as such “course”, especially in the alternative “and”.  That is, it is unclear what is considered to be “the course” of the outer wall and the inner wall and upper wall, since each wall is deemed to have its own “course”.    
Claim 9 recites “the upper wall (1c)” which lacks sufficient antecedent basis in the claim. 

Claim Rejections - 35 USC § 102 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-5, 7-10, and 12-16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maksim (2013/0280673).  
Regarding claim 1, Maksim discloses a drill template 10 for drilling an implant hole for a dental implant (Fig. 1).  The drill template 10 is shown having a top through-opening 24 (Fig. 1; paragraphs 32-33) and at least one aperture, i.e. side openings to passages 142 and 130 (Fig. 3; paragraph 45).  
The drill template is provided or can be placed for resting or bearing against a jaw, palate and/or one or more teeth and is at least partially adapted to the geometry of the jaw, palate and/or one or more teeth (Figs. 2-3; “surgical guide 10 may be custom-molded for an individual patient” - paragraph 30).  
The through-opening 24 is provided for guiding a drill, and/or for inserting a guide sleeve for a drill, and wherein the aperture 142, 130, is provided for conducting a fluid (Fig. 3; paragraph 45).  The drill template 10 further comprises a fluid conducting element 150 to suction away a liquid and/or solid drilling residue (Figs. 1-4; paragraph 45).  
There is a reinforcement region 22 provided around the top through-opening 24, forming a cavity 24/142 below the top through-opening 24 and below the reinforcement region 22.   Maksim’s Fig. 2 clearly shows the reinforcement region 22 surrounds the top opening 24;  Fig. 3 shows a cavity form of the space 24 under top through-opening 24 and between walls 134, 146.  The cavity 24/134/146 is under reinforcement element 22 (portion surrounding top through-opening 24).  
The cavity 24/134/146 is between walls 134, 146 (Fig. 3); therefore the cavity is enclosed by an outer wall 134 of the drill template oriented outwardly in the tooth region vestibularly, towards the cheek, and an inner wall 146 oriented orally into the interior of the mouth, wherein the inner and the outer walls 134, 146, are provided resting against the gingiva and seal the cavity 24 with respect to the throat region (Fig. 3; paragraphs 44-46).  
The cavity 24/134/146 (Fig. 2) has a fluidically effective connection to the aperture 142 and the top through-opening 24, wherein the cavity 24/134/146 provides a collection space for receiving drilling residues (Fig. 4; paragraph 45).  The drill template 10 is configured to generate due to the suctioning a permanently applied negative pressure between the drill template 10 and the jaw or palate for an additional adhesion against the jaw and/or palate (paragraph 45 - “continuously evacuate fluid and debris during the drilling procedure).  That is, note that suctioning 150 is provided and therefore applies a negative pressure between the template and the jaw (Fig. 4).  
	As to claim 2, the fluid-conducting element 142/150 has an inlet (connecting to 22) and an outlet (connecting to vacuum source) wherein the fluid-conducting element 150 is fluidically effectively connected or connectable to the aperture 142 through the inlet (Figs. 3-4; paragraph 45).  
	As to claim 3, it is unclear what constitutes as such claimed “direction vector” (see ground(s) of rejection under 35 U.S.C. 112(b) above).  As best understood, Maksim’s aperture (side openings to 142, 130) has an orientation that is determined on the basis of a direction vector since such aperture’s orientation inherently has a direction or direction vector.  
	As to claim 4, the fluid-conducting element 142/150 has an inlet (connecting to 22) and an outlet (connecting to vacuum source).  As such, the outlet of the fluid-conducting element 142/150 is oriented towards the mouth opening or toward the cheek, in order to be connected to the vacuum source outside of the mouth.  
As to claim 5, Maksim shows the fluid-conducting element 142/150 having a tubular cross section (Fig. 1). 
 As to claim 7, the fluid-conducting element 142/150 is provided at least partially on and/or in the inner wall 146 (Figs. 3-4; paragraph 45).      
As to claim 8, Figs. 1-2 show the drill template has an upper wall (occlusal wall of 22) wherein the fluid-conducting element 142/150 is provided at least partially in said upper wall. As to claim 9, the fluid-conducting element 142/150 is provided so as to at least partially follow the course of inner wall 146 (Figs. 3-4; paragraph 45).  As to claim 10, the fluid-conducting element 142/150 comprises or is produced comprising at least partially the 146 (Figs. 3-4; paragraph 45).      
As to claim 12, Maksim discloses means for connection for suctioning away a fluid and/or a liquid and/or solid drilling residue, on or can be attached to the outlet of the fluid-conducting element 142/150 (Figs. 3-4; paragraph 45).      
As to claim 13 as best understood, Maksim’s fluid-conducting element 142/150 inherently has an inlet coordinate and an outlet coordinate, and a cutting line connecting therebetween linearly (Fig. 1-4). 
As to claim 14, fluid-conducting element 142/150 is shown being/having a branching, i.e. branching from the cylindrical cavity 24 (Fig. 3).  
As to claim 15, Maksim discloses a further fluid-conducting element 130/138 to introduce a fluid (Fig. 1-3; paragraph 44). 
As to claim 16, Maksim’s Fig. 1 shows the template 10 having a bar (i.e. connection fitting at outlet 142 around tubing 150); the fluid-connecting element 142/150 is at least in part an integral part of the bar/connection fitting.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 6 and 11 are rejected under 35 U.S.C.103 as being unpatentable over Maksim in view of Hahn (6,394,802)
	Maksim discloses the invention substantially as claimed as detailed above with respect to claim 1.  However, Maksim fails to show the fluid-conducting element being at least partially in the outer wall (as recited in claim 6) and a filter or a mesh-like element (as recited in claim 11).  
	Hahn discloses a device 1 configured for resting on a patient’s jaw, wherein the device 1 has an inner wall 12 and an outer wall 16 (Fig. 1); fluid-conducting elements 32, 34, 36, being at least partially in the outer wall 16; a filter 158 between the inlet and outlet of the fluid-conducting element 32 (Fig. 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Maksim by forming the fluid-conducting element in the outer wall as a suitable alternative location of such fluid-conducting element as taught by Hahn in order for easier suction toward outside of the mouth.  Furthermore, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Maksim by including a filter or mesh-like element between the inlet and outlet of the fluid-conducting element as taught by Hahn in order to trap tissues and/or debris therein or to filter the fluid therethrough. 

Response to Arguments
9.	Applicant's arguments filed 03/22/2022 regarding the ground(s) of rejection under prior art have been fully considered but they are not persuasive.  
Applicant argues that Maksim does not disclose: "a cavity is formed below the reinforcing region", and "the drill template is configured to generate due to the suctioning a permanently applied negative pressure between the drill template and the jaw or palate for an additional adhesion against the jaw and/or palate” as recited in claim 1.  It is maintained that Maksim discloses a reinforcement region 22 around the top through-opening 24, forming a cavity 24/142 below the top through-opening 24 and below the reinforcement region 22.   Maksim’s Fig. 2 clearly shows the reinforcement region 22 surrounds the top opening 24;  Fig. 3 shows a cavity form of the space 24 under top through-opening 24 and between walls 134, 146.  The cavity 24/134/146 is under reinforcement element 22 (portion surrounding top through-opening 24).  The cavity is between and therefore is enclosed by walls 134 and 146 (Fig. 3). Note that suctioning 150 would apply a negative pressure between the template and the jaw (Fig. 4).   
Applicant argues that Maksim’s cavity 24 does not provide a collection space for receiving drilling residues.  Note that Maksim’s Fig. 4 clearly shows drilling residues are collected through space 24 and suction passage 142/150.  The drilling residues go through the drill, but still within the space 24 nonetheless (Fig. 4).  
Applicant argues that Maksim’s drill would take up all the space within the cavity 24, and therefore there would be no more cavity/space left for collection of drilling residues or providing applied negative pressure.  Note that such arguments are not persuasive because such arguments depend on the drill’s cooperative relationship with the drill template, which is not within the scope of the claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Maksim’s drill template has all the structural limitation (i.e. cavity 24/134/146 under reinforcement element 22) and performs all the functional limitation ( i.e. cavity 24/134/146 provides a collection space for receiving drilling residues, drill template generates applied negative pressure due to suctioning) as claimed.  
Furthermore, note that even when operating with Maksim’s drill 40 as disclosed, the cavity 24 to provides a collection space for the drilling residues through drill 40 (Fig. 4) because the drill 40 is within said space and has flutes/blades 82’ being open to therefore in fluid communication with said space (Figs. 3-4 and 11).  The template also provides an applied negative pressure as claimed because of suctioning 150 (Figs. 3-4).  

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772 

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772